                 Case 2:19-cr-00127-TLN Document 21 Filed 08/19/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00127-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   WILLIAM MICHAEL NITSCHKE,                           DATE: August 20, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on August 20, 2020.

21          2.      By this stipulation, defendant now moves to continue the status conference until October

22 8, 2020, at 9:30 a.m., and to exclude time between August 20, 2020, and October 8, 2020, under Local

23 Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes approximately 50 pages of reports and several audio/video recordings. All of this

27          discovery has been either produced directly to counsel and/or made available for inspection and

28          copying. Defense counsel has recently substituted in as counsel. He is in the process of


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00127-TLN Document 21 Filed 08/19/20 Page 2 of 3


 1        obtaining this discovery from the previous defense counsel.

 2                b)     Counsel for the defendant desires additional time to obtain and review initial

 3        discovery, prepare relevant motions, discuss trial strategies, research the defendant’s criminal

 4        history, prepare possible defenses, and otherwise prepare for trial.

 5                c)     Counsel for the defendant believes that failure to grant the above-requested

 6        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7        into account the exercise of due diligence.

 8                d)     The government does not object to the continuance.

 9                e)     Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12                f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of August 20, 2020 to October 8,

14        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16        of the Court’s finding that the ends of justice served by taking such action outweigh the best

17        interest of the public and the defendant in a speedy trial.

18        //

19        //

20        //

21        //

22        //

23        //

24        //

25        //

26        //

27        //

28        //

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00127-TLN Document 21 Filed 08/19/20 Page 3 of 3


 1          //

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: August 18, 2020                                   MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ MICHAEL W. REDDING
10                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
11

12
     Dated: August 18, 2020                                   /s/ Daniel Olsen
13                                                            Daniel Olsen
14                                                            Counsel for Defendant
                                                              William Michael Nitschke
15

16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 19th day of August, 2020.
19

20

21

22                                                              Troy L. Nunley
                                                                United States District Judge
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
